DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/1/2019. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (US-2017/0038587-A1, hereinafter Ishibashi).



Regarding claim 1, Ishibashi discloses:
a plurality of light-emitting diodes (LEDs) configured to emit light beams (paragraph [0029] and FIG. 2, light source-11);
in response to a control module of a vehicle (paragraph [0030] and FIG. 4, Graphics Display Controller (GDC)-90, and control unit-100);
generating a safety warning (paragraph [0030], operating speed and engine speed);
wherein the control module includes a processor that is configured to execute instructions stored in a nontransitory computer-readable memory (paragraphs [0062-0063] and FIG. 4, GDC-90, control unit-100, Central Processing Unit (CPU)-101, and control memory-102);
a first mirror that includes a transparent portion on a first side of the first mirror and a diffusive portion on a second side of the first mirror, wherein the light beams are configured to pass through the first mirror (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b); and
a second mirror that is configured to reflect the light beams toward a first reflective surface, wherein the second mirror is configured to reflect the light beams subsequent to the light beams passing through the first mirror (paragraphs [0034-0035]; FIG. 1, display device-1, vehicle-2, and windshield-3; and FIG. 2, second reflector-30, concave mirror-31, substrate-31a, and reflective layer-31b).
Regarding claim 5, Ishibashi further discloses:
wherein the first mirror is a cold mirror (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b).



Regarding claims 6 and 19, Ishibashi further discloses:
wherein the transparent portion is implemented by one of a glass and a synthetic resin (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b).
Regarding claims 7 and 20, Ishibashi further discloses:
wherein the diffusive portion is implemented by a translucent material (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b).
Regarding claim 8, Ishibashi further discloses:
wherein the light beams are configured to travel from the diffusive portion to the transparent portion of the cold mirror (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b).
Regarding claim 9, Ishibashi further discloses:
wherein the second mirror is a concave mirror (paragraphs [0034-0035] and FIG. 2, second reflector-30, concave mirror-31, substrate-31a, and reflective layer-31b).
Regarding claim 10, Ishibashi further discloses:
wherein a first side of the concave mirror is implemented by a reflective material (paragraphs [0034-0035] and FIG. 2, second reflector-30, concave mirror-31, substrate-31a, and reflective layer-31b).
Regarding claim 11, Ishibashi further discloses:
wherein the plurality of LEDs are incorporated on a printed circuit board (PCB) (paragraph [0029]).




Regarding claim 12, Ishibashi further discloses:
wherein the PCB is mounted to a housing of the HUD device (paragraphs [0026-0029] and FIG. 2, display device-1, light source-11, and housing-50).
Regarding claim 13, Ishibashi further discloses:
further comprising a projector (paragraphs [0028-0030] and FIG. 2, display unit-10, light source-11, and liquid crystal panel-12); and
configured to generate images corresponding to operating characteristics of the vehicle (paragraph [0030], operating speed and engine speed).
Regarding claim 14, Ishibashi further discloses:
wherein the first reflective surface is a windshield of the vehicle (paragraphs [0034-0035] and FIG. 1, display device-1, vehicle-2, and windshield-3).
Regarding claim 15, Ishibashi further discloses:
a plurality of light-emitting diodes (LEDs) configured to emit light beams (paragraph [0029] and FIG. 2, light source-11);
in response to a control module of a vehicle (paragraph [0030] and FIG. 4, Graphics Display Controller (GDC)-90, and control unit-100);
generating a safety warning (paragraph [0030], operating speed and engine speed);
wherein the control module includes a processor that is configured to execute instructions stored in a nontransitory computer-readable memory (paragraphs [0062-0063] and FIG. 4, GDC-90, control unit-100, Central Processing Unit (CPU)-101, and control memory-102);
a cold mirror that includes a transparent portion on a first surface of the cold mirror and a diffusive portion on a second surface of the cold mirror, wherein the light beams are configured to pass through the cold mirror (paragraphs [0031-0032] and FIG. 2, first reflector-20, cold mirror-21, substrate-21a, and reflective layer-21b); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, as applied to claims 1 and 15 above, and further in view of Choi et al. (US-2018/0157036-A1, hereinafter Choi).
Regarding claims 2 and 16, Ishibashi does not disclose a warning of an impending collision between the vehicle and an object. However, Choi discloses a head-up display for a vehicle, including the following features:
wherein the safety warning corresponds to an impending collision between the vehicle and an object (paragraphs [0474-0480]; FIG. 27, first virtual image-2201, and collision warning information-2701; and FIG. 28, first virtual image-2201, second virtual image-2202, inter-vehicle distance-2801, and collision risk information-2802).
Choi teaches a head-up display should provide a collision warning on a vehicle windshield when an inter-vehicle distance to a preceding vehicle is less than a reference distance (paragraphs [0474-
Regarding claims 3 and 17, Ishibashi does not disclose a warning of an impending collision between the vehicle and an object. However, Choi further discloses:
wherein the control module generates the safety warning by determining a time-to-collision value based on at least one of (paragraphs [0474-0480]). Switching from a collision warning based on inter-vehicle distance to a collision warning based on time-to-collision involves the simple substitution of one known element for another to obtain predictable results. Vehicle speed sensors allow for converting distance and speed to time-to-collision. (See MPEP 2143);
(i) image data obtained from a camera (paragraphs [0158-0162] and FIG. 7, object detecting apparatus-300, camera-310, and processor-370); and
(ii) sensor data obtained from at least one of a radar system and a LIDAR system (paragraphs [0163-0171] and FIG. 7, object detecting apparatus-300, radar-320, LIDAR-330, and processor-370).
Choi teaches a head-up display should provide a collision warning on a vehicle windshield when an inter-vehicle distance to a preceding vehicle is less than a reference distance (paragraphs [0474-0480]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the collision warning of Choi into the windshield display device of Ishibashi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing collisions. A person of ordinary skill would know that collision risk is important information for a vehicle driver.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi, as applied to claims 1 and 15 above, and further in view of Park et al. (US-2020/0006443-A1, hereinafter Park).
Regarding claims 4 and 18, Ishibashi does not disclose a tinted casing on the LEDs. However, Park discloses a vehicle-mounted display device, including the following features:
wherein each of the plurality of LEDs includes a tinted casing configured to make the light beams appear as a first color (paragraph [0084] and FIG. 1, transparent substrate-100,200, color filter layer-210, encapsulation layer-300, first organic light-emitting diode-OLED1, and second organic light-emitting diode-OLED2).
Park teaches that a vehicle-mounted display device should include light-emitting diodes with a color filter layer and an encapsulation layer (paragraph [0084]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the color filter layer of Park into the windshield display device of Ishibashi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a color display on a vehicle windshield. A person of ordinary skill would recognize that a display using certain colors (such as red) is more likely to be immediately noticed by a driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667